DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed 12/17/2021.
Claims 3-5, 7, 9 and 15 have been amended, and claims 14 and 16 have been canceled.  Currently, claims 1-13 and 15 are pending.

Priority

This application is a national stage entry of PCT/EP2020/066017 filed on 06/10/2020 and claims foreign priority to UK Application 1909192.5 filed 06/26/2019.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 12/17/2021 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.

Specification

The disclosure is objected to because of the following informalities:

Regarding the amendment to Specification filed 12/17/2021 to add the section “CROSS REFERENCE TO RELATED APPLICATION”, the term “ENAPSULATING” in line 3 should be “ENCAPSULATING”. 
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the EntityToGroupBox" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the EntityToGroupBox" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, it is unclear regarding the meaning of limitation “a grid panorama” in line 4 and limitation “a panorama grid” in line 5.  If they indicate a same thing, one term should be used for being consistent.

Regarding claim 8, the recitation of “wherein at least one of entities of the first and/or the second group and/or the first group and/or the second group are associated with an item property comprising a timing information” is unclear.

Claim 11 recites the limitation "the track" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the limitation “the item property” recited in line 9 appears to be  included in the Item Property Container Box rather than the Item Property Association Box as recited based on claim context.  Applicant is advised to recheck for its correctness.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claim 1, this claim is directed to a device/machine.  However, its element/component claimed (e.g., a processor) could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone (e.g., software processor), and thus is directed to software per se, which is non-statutory.
In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware to establish a statutory category of invention and enable any functionality to be realized.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 (effective filing date 06/26/2019) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Publication No. 2018/0277164, Publication date 09/27/2018).

As to claim 12, Wang teaches:
“A method of encapsulating media data in a file” (see Wang, Abstract, Fig. 3, and [0040]-[0043] for encapsulating video data in one or more ISO format media files), wherein the method comprises:
“generating meta data comprising” (see Wang, [0048]-[0049] for generating/storing metadata for media data in a file conforming to ISOBMFF):
“(i) Item Property Container Box that comprises information of at least one of creation time or modification time for one or more entities or one or more groups of entities as item property” (see Wang et al., [0138] wherein a sample table box including time information of samples (i.e., entities) can be interpreted as equivalent to Item Property Container Box as recited; also see [0111] wherein time information can include creation information, modification information or duration; also see [0110] for a track box containing temporal and special information about a track (e.g., a set/sequence of samples)); and
“(ii) Item Property Association Box that comprises information associates the one or more entities or the one or more groups of entities with the item property included in the Item Property Association Box, each entity of the one or more entities of each entity of the one or more groups of entities being related to at least a portion of media data” (see Wang, [0053] wherein a sample grouping box for mapping/associating samples (i.e., entities) into a group based on sharing a same property can be interpreted as equivalent to the Item Property Association Box as recited; also see [0153] for the track group box for associating tracks to group based on sharing a particular characteristic/property, wherein each sample or each track represents a portion of media/video data); and
“embedding the generated meta data and the media data in the file” (see Wang, Fig. 3 and [0048]-[0049] for storing media data and metadata in a file conforming to ISOBMFF, wherein metadata are stored in boxes or data structures included in the file).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, 13 and 15 (effective filing date 06/26/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication No. 2018/0277164, Publication date 09/27/2018), and further in view of Maze et al. (“Signaling of logically grouped image shots in HEIF”, April 2018).

As to claim 1, Wang teaches:
“A method of encapsulating media data in a file” (see Wang, Abstract, Fig. 3 and [0040]-[0043] for encapsulating video data in one or more ISO format media files), wherein the method comprises:
“generating a first grouping data structure describing a first group of entities identifying a plurality of images, each entity of the first group being related to a least a portion of a media data” (see Wang, Fig. 3 and [0048]-[0049] for generating a set of boxes for storing metadata associated with video data, wherein video data includes continuous media (e.g., audio and video) and static media (e.g., images), wherein any box including a set of boxes can be interpreted as a grouping data structure as recited, e.g., a movie box including a set of a track boxes describing tracks (i.e., sequences of samples/images) in video data (see [0108]) can be interpreted as a first grouping data structure as recited, and wherein each track or track box as recited can be interpreted as an entity as broadly recited; also see [0052]);
“embedding the first grouping data structure and the media data in the files” (see Wang, Fig. 3 and [0048] for storing media data (e.g., audio, video, still images) and metadata in a file conforming to ISOBMFF; also see [0049], [0079] and [0105]); 
“wherein an entity of the first grouping data structure is a second grouping data structure describing a second group of entities identified at least a part of the plurality of images” (see Wang, Fig. 3, Fig. 4 and [0052] wherein each track box including a set of sample description entries can be interpreted as a second grouping data structure as recited).
In addition, Wang teaches a feature of providing 360-degree view (i.e., panorama) based on merging frames/images of video data (see Wang, [0041]).
However, Wang does not explicitly teach a grouping data structure for grouping a set of images for building a panorama as equivalently recited as follows:
“generating a first grouping data structure describing a first group of entities identifying a plurality of images adapted for generating a panorama”.
On the other hand, Maze et al. teaches a grouping data structure for grouping a set of images for building a panorama (Maze et al., page 2 for class EntityToGroupBox for defining a set of entities (e.g., images), and page 4, under Option 2 for defining several specific grouping types for EntityToGroup corresponding to different grouping purposes (e.g., grouping type “pano” for building/generating a panorama).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Maze et al.'s teaching to Wang’s system by incorporating EntityToGroupBox into the media file format of Wang for describing a set of images for generating a panorama.  Ordinarily skilled artisan would have been motivated to do so to provide Wang’s system with an alternative effective way to define a set of image for a panorama.  In addition, both of the references (Wang and Maze et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using specific media file format for storing and/or presenting media data.  This close relation between both of the references highly suggests an expectation of success.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein the first grouping data structure is the EntityToGroupBox with a grouping type equal to ‘pano’” (see Wang et al., [0053] for sample group mechanism for grouping samples according to grouping types; also see Maze et al., page 2 for class EntityToGroupBox for defining a set of entities (e.g., images), and page 4, under Option 2 for defining several specific grouping types for EntityToGroup corresponding to different grouping purposes (e.g., grouping type “pano” for building/generating a panorama)). 

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein the second grouping structure is the EntityToGroupBox” (see Wang, Fig. 3, Fig. 4 and [0052] wherein a track box including a plurality of sample description entries can be interpreted as equivalent to the second grouping structure or EntityToGroupBox as recited; also see Maze et al., page 2 for class EntityToGroupBox).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein the first grouping data structure characterizes panorama entity group, wherein the second grouping data structure characterizes a bracketing set” (see Wang, [0053] for mapping/grouping samples (e.g., images) according to a group type; also see Maze et al., page 2 for class EntityToGroupBox for defining a set of entities (e.g., images), Table of 4CC codes in page 3, and page 4, under Option 2 for defining several specific grouping types for EntityToGroup corresponding to different grouping purposes (e.g., grouping type “pano” for building/generating a panorama, grouping type “aebr” for auto exposure bracketing set)).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein a panorama descriptive item property is associated with the first grouping data structure” (see Maze et al., page 4 for class PanoramaBracketingProperty extends ItemProperty (‘Pano’), wherein ItemProperty (‘Pano’) is a panorama descriptive item property as recited),
“wherein the panorama descriptive item property provides parameters of entities of the first grouping data structure” (see Maze et al., page 4 for class PanoramaBracketingProperty extends ItemProperty (‘Pano’), wherein “panorama_direction” and “frame_number” are parameters as recited).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
	“wherein the panorama descriptive item property comprises at least one of :
	a panorama direction,
	an integer for specifying a number of rows in a grid panorama minus one,
	an integer for specifying a number of columns in a panorama grid minus one” (see Maze et al., page 4 for class PanoramaBracketingProperty extends ItemProperty (‘Pano’), which includes “panorama_direction”).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein the panorama descriptive item property has a type equal to ‘pano’” (see Maze et al., page 4 for class PanoramaBracketingProperty extends ItemProperty (‘Pano’), wherein the ItemProperty (‘pano’) is the panorama descriptive item property as recited).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein at least one or entities of the first and/or the second group and/or the first group and/or the second group are associated with an item property comprising a timing information” (see Wang, Fig. 3 and [0110]-[0111] for a track box (i.e., entity) associated with a track header box (i.e., an item property) including timing information (e.g., a creation time, modification time, duration, etc.); also see [0108] wherein a movie box  includes one or more track boxes (i.e., a group of entities)).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein at least one entity of the second group is an image item” (see Wang, Fig. 4 [0112] for a table of samples describing a sequence of samples (e.g., a group of frames/images in a video track (see [0117] and [0079]))).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein at least one entity of the second group is an image sequence track” (see Wang, [0153] for a Track Group Box indicating groups of tracks, wherein each track is a sequence of samples (e.g., video frames/images (see [0049] and [0079))).

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“wherein the image sequence track comprises samples, wherein the image sequence track is described by a SampleToGroupBox, wherein the SampleToGroupbox groups samples of the track” (see Wang, [0049] and [0052]-[0053] wherein each media stream/track including a sequence of samples as disclosed is interpreted as an image sequence track as recited, and wherein Sample Table Box or the sample grouping mechanism as disclosed can be interpreted as equivalent to a SampleToGroupBox as recited).
 
As to claim 13, Wang teaches:
“A device of encapsulating media data in a file” (see Wang, Abstract, Fig. 3 and [0040]-[0043] for encapsulating video data in one or more ISO format media files), wherein the device comprises a processor configured for (see Wang, [0016]-[0017]):
“generating a first grouping data structure describing a first group of entities identifying a plurality of images, each entity of the first group being related to a least a portion of a media data” (see Wang, Fig. 3 and [0048]-[0049] for generating a set of boxes for storing metadata associated with video data, wherein video data includes continuous media (e.g., audio and video) and static media (e.g., images), wherein any box including a set of boxes can be interpreted as a grouping data structure as recited, e.g., a movie box including a set of a track boxes describing tracks (i.e., sequences of samples/images) in video data (see [0108]) can be interpreted as a first grouping data structure as recited, and wherein each track or track box as recited can be interpreted as an entity as broadly recited; also see [0052]);
“embedding the first grouping data structure and the media data in the files” (see Wang, Fig. 3 and [0048] for storing media data (e.g., audio, video, still images) and metadata in a file conforming to ISOBMFF; also see [0049], [0079] and [0105]); 
“wherein an entity of the first grouping data structure is a second grouping data structure describing a second group of entities identified at least a part of the plurality of images” (see Wang, Fig. 3, Fig. 4 and [0052] wherein each track box including a set of sample description entries can be interpreted as a second grouping data structure as recited).
In addition, Wang teaches a feature of providing 360-degree view (i.e., panorama) based on merging frames/images of video data (see Wang, [0041]).
However, Wang does not explicitly teach a grouping data structure for grouping a set of images for building a panorama as equivalently recited as follows:
“generating a first grouping data structure describing a first group of entities identifying a plurality of images adapted for generating a panorama”.
On the other hand, Maze et al. teaches a grouping data structure for grouping a set of images for building a panorama (Maze et al., page 2 for class EntityToGroupBox for defining a set of entities (e.g., images), and page 4, under Option 2 for defining several specific grouping types for EntityToGroup corresponding to different grouping purposes (e.g., grouping type “pano” for building/generating a panorama).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Maze et al.'s teaching to Wang’s system by incorporating EntityToGroupBox into the media file format of Wang for describing a set of images for generating a panorama.  Ordinarily skilled artisan would have been motivated to do so to provide Wang’s system with an alternative effective way to define a set of image for a panorama.  In addition, both of the references (Wang and Maze et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using specific media file format for storing and/or presenting media data.  This close relation between both of the references highly suggests an expectation of success.

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Wang as modified by Maze et al. teaches:
“A non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 1” (see Wang, [0006]).






Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164